                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


TRUSTMARK INSURANCE
COMPANY,

              Plaintiff,
                                                 Case No. 3:18-cv-1177-J-34JBT
vs.

HARRIET I. WHITE and
ALLAN E. MINCEY,

              Defendants.
                                          /


                                          ORDER

       THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 31;

Report) entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

September 10, 2019.        In the Report, Judge Toomey recommends that Plaintiff be

dismissed with prejudice and discharged from any further liability regarding the subject

insurance policy; that Defendants be enjoined from instituting and/or prosecuting in any

state or federal court any other actions against Plaintiff regarding the subject insurance

policy; that the Clerk of the Court be directed to enter a default and default judgment

against Defendant Allan E. Mincey; and that the Clerk of the Court be directed to enter

final judgment in this matter. See Report at 1-2, 10. No objections to the Report have

been filed, and the time for doing so has passed.

       The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

objections to findings of facts are filed, the district court is not required to conduct a de
novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th

Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1

(M.D. Fla. May 14, 2007).

      Upon independent review of the file and for the reasons stated in the Magistrate

Judge’s Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge. Accordingly, it is hereby

      ORDERED:

      1.     The Report and Recommendation (Dkt. No. 31) is ADOPTED as the opinion

             of the Court.

      2.     Plaintiff is DISMISSED with prejudice from this action and DISCHARGED

             from any further liability regarding the Policy.

      3.     Defendants are ENJOINED from instituting and/or prosecuting in any state

             or federal court any other actions against Plaintiff regarding the Policy.

      4.     The Clerk of the Court is directed to enter DEFAULT and DEFAULT

             JUDGMENT against Defendant Allan E. Mincey that serves to terminate his

             interest, if any, in the Policy and the interpleaded funds.




                                            -2-
      5.     The Clerk of the Court is further directed to enter FINAL JUDGMENT in favor

             of Defendant Harriet I. White, pay the funds deposited into the Court’s

             registry, along with any interest, to Ms. White, and close the file.

      DONE AND ORDERED in Jacksonville, Florida this 4th day of October, 2019.




ja

Copies to:

Counsel of Record
Pro Se Parties




                                            -3-
